Citation Nr: 0617921	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  02-11 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss, to 
include the propriety of the reduction of the disability 
rating from 20 percent disabling to zero percent 
(noncompensable) disabling effective August 1, 2003.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a respiratory 
disorder, claimed as emphysema and diagnosed as chronic 
obstructive pulmonary disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1960. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Providence, Rhode 
Island (the RO).

Procedural history

In an April 2002 rating decision, service connection for a 
heart condition and a back condition were denied.  Also, 
service connection was granted for bilateral hearing loss, 
and a 20 percent disability rating was assigned effective 
February 10, 2000.  The veteran filed a timely Notice of 
Disagreement (NOD) with the denials of service connection and 
the assignment of a 20 percent disability rating.  

After the RO issued a statement of the case (SOC) in August 
2002 as to the issues of service connection for heart and 
back conditions, the veteran perfected an appeal on those two 
issues by filing a VA Form 9 that month.  

In March 2003, the RO issued a SOC on the issue of an 
increased rating for bilateral hearing loss, and the veteran 
perfected an appeal on that issue by filing a VA Form 9 later 
in March 2003.   Meanwhile, in February 2003, the RO proposed 
to decrease the disability rating assigned for the service-
connected bilateral hearing loss from 20 percent disabling to 
zero percent (noncompensable) disabling.  In a May 2003 
rating decision, the RO implemented the proposal to reduce 
the disability rating from 20 percent to zero percent, 
effective August 1, 2003.  That matter is part and parcel of 
the increased rating issue.  

In a February 2003 rating decision, service connection was 
denied for chronic obstructive pulmonary disease (COPD).  In 
March 2003, the veteran filed a timely NOD as to the denial 
of service connection for COPD.  In September 2003, the RO 
issued a SOC on the issue of service connection for COPD, and 
the veteran perfected an appeal on that issue by filing a VA 
Form 9 in November 2003.

In April 2006 the veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge, a transcript of 
that hearing has been associated with the veteran's VA claims 
folder.  

The issue of service connection for a pulmonary disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss 
was rated 20 percent disabling for less than five years when 
the RO reduced the rating to zero percent.  

2.  The RO complied with the procedural requirements for 
reducing the veteran's disability rating for bilateral 
hearing loss, to include providing proper notification of the 
proposal to reduce the disability rating and giving the 
veteran the opportunity to submit evidence.

3.  A VA audiology report shows an average pure tone 
threshold of 88 decibels in the right ear, with speech 
recognition ability of 50 percent, and average pure tone 
threshold of 28 decibels in the left ear, with speech 
recognition ability of 96 percent.

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
bilateral hearing loss, so as to render impractical the 
application of the regular schedular standards.

5.  Competent medical evidence indicates that heart disease 
was not diagnosed in service or within one year after 
separation from active service and that currently diagnosed 
heart disease is not causally related to the veteran's 
military service or any incident thereof.

6.  The competent medical evidence of record does not 
indicate that a back disability currently exists.

  
CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of May 2003 implementing the proposed reduction.  38 
C.F.R. § 3.105(e) (2005).

2.  The reduction of the veteran's disability rating for 
bilateral hearing loss from 20 percent to zero percent was 
warranted, and the requirements for restoration have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.344, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2005).

3.  The criteria for an increased disability rating in excess 
of the currently assigned zero percent (noncompensable) 
rating for the veteran's bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2005).

4.  The criteria for referral for increased disability rating 
for bilateral hearing loss on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2005).

5.  Heart disease was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

6.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected bilateral hearing loss, to include a restoration of 
a previously assigned 20 percent disability rating for that 
disability.  He is also seeking entitlement to service 
connection for heart disease and for a back disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the April 
2002, February 2003, and May 2003 rating decisions, the 
August 2002 and February 2003 SOC's, and the May 2005 and 
September 2005 supplemental statements of the case (SSOC's) 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated in July 
2001 and June 2005, whereby the veteran was advised of the 
provisions relating to the VCAA, to include advising him of 
what the evidence must show to establish service connection 
for his claimed disabilities.  Also, the June 2005 VCAA 
letter from the RO notified the veteran that "[t]o establish 
entitlement to an increased evaluation for your service-
connected disability, the evidence must show that your 
service-connected condition has gotten worse."  See the June 
2005 VCAA letter, page 6.  Moreover, the RO sent the veteran 
a letter in March 2003 explaining the proposed reduction in 
VA benefits for his service-connected bilateral hearing loss.  
The letter, along with an enclosed February 2003 rating 
decision, explained that the RO proposed to reduce the 
veteran's disability rating from 20 percent disabling to zero 
percent disabling based on evidence from the veteran's August 
2002 VA examination.  Accordingly, the veteran was informed 
of the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claims.  

As for the evidence to be provided by the veteran, he was 
specifically advised in the July 2001 and June 2005 VCAA 
letters to inform VA of medical evidence pertaining to his 
disabilities and to submit VA Form(s) 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), for each private or other non-VA 
doctor and medical care facility that treated him for his 
claimed disabilities.  With regard to the reduction, the 
March 2003 letter notified the veteran that he could "submit 
medical or other evidence to show that we should not make 
this change."  The letter advised the veteran that "[t]he 
best type of evidence to submit is a statement from a 
physician who recently treated or examined you" and that 
"[i]t should include detailed findings about the 
condition(s)."  March 2003 letter, page 2.

Moreover, in the July 2001 VCAA letter, the veteran was 
informed that VA would provide medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claim.  [A VA audiological examination was 
conducted in August 2002; additional VA audiological 
examinations were attempted in June and July 2004; and a VA 
medical examination regarding heart disease was conducted in 
September 2005.]

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised that VA would "make 
reasonable efforts to help you get evidence necessary to 
support your claim" and that VA would "try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies."  See the July 2001 
VCAA letter, page 1.  In the June 2005 VCAA letter, the 
veteran was advised that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The veteran was also told that VA 
make reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.  

In the July 2001 and March 2003 letters, the RO informed the 
veteran that he may submit any evidence himself that is not 
of record.  This request was unlimited; that is, it can 
reasonably be read to encompass any and all evidence in the 
veteran's possession.  Furthermore, in the June 2005 VCAA 
letter, the RO specifically informed the veteran to submit 
any evidence in his possession that pertained to his claims.  
The VCAA letters thus complied with the requirement of 
38 C.F.R. § 3.159(b)(1) to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the RO assigned an initial disability rating for bilateral 
hearing loss in April 2002, prior to the issuance of the VCAA 
letter in June 2005.  With regard to the reduction of the 
rating for bilateral hearing loss, that issue was adjudicated 
by the RO in May 2003, after the March 2003 letter.  Also, 
following the issuance of VCAA letter in June 2005, the 
veteran was allowed the opportunity to present evidence and 
argument in response.  The Board accordingly finds that there 
is no prejudice to the veteran.  Moreover, the veteran has 
not alleged any prejudice.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006) [timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it].  As to the 
claims for service connection for heart disease and a back 
disability, they were adjudicated by the RO in April 2002, 
after the July 2001 VCAA letter.  Therefore, the timing of 
the VCAA notice is not at issue with regard to these claims.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1), veteran status, is not at issue here.  Neither 
is element (2), current disability, for the issue of service 
connection for heart disease because there is medical 
evidence that the veteran has his claimed disability.  As to 
the issue regarding bilateral hearing loss, elements (2) and 
(3) are not at issue as service connection has already been 
granted for bilateral hearing loss and as explained above, 
the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to his current 
levels of disability and effective date.  With regard to the 
service connection claims, elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of service connection for a heart condition and a back 
condition.  In other words, any lack of advisement as to 
those two elements is meaningless, because a disability 
rating and effective date were not assigned.  In any event, 
in a March 2006 letter, the RO provided a general notice 
regarding disability ratings and effective dates.

The veteran's claims of entitlement to service connection for 
heart disease and a back disability were denied based on 
element (3), relationship of such disability to the veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.  

Because the Board concludes below that the preponderance of 
the evidence is against the claim for increased rating for 
bilateral hearing loss, any question as to the appropriate 
effective dates to be assigned for these disabilities is 
rendered moot.  Because the Board concludes below that the 
preponderance of the evidence is against the claims for 
service connection (heart disease and a back disability), any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Although 
the Board is denying the claim of service connection for a 
back disability on the basis of no current disability, as 
explained above, the veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to 
element (2).

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in the Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Furthermore, because there is no indication that there exists 
any evidence which could or should be obtained which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].    

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained, to the extent 
necessary.  

The evidence of record includes service medical records, 
private medical records, and a report of a VA examination, 
which will be described below.  The veteran indicated at his 
hearing that his early post-service medical records were no 
longer available.

At his April 2006  hearing, the veteran contended that his 
hearing loss had gotten worse.  See hearing transcript, pages 
6-7.  His representative argued that a new VA audiological 
examination is necessary.  See id. at 29.  The Board has 
considered this contention and will address the matter of 
another VA examination in the analysis section of this 
decision below.  

In regard to his claim for service connection for a back 
disability, the Board notes that even though the veteran was 
told in the May 2001 VCAA letter that the evidence must show 
a current disability, he did not identify any current medical 
evidence showing a back disability.

As to his claim for service connection for a heart 
disability, in a June 2005 letter, the RO asked the veteran 
to submit VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), so that VA could obtain the records from his private 
primary care doctor, Dr. S.S.  The veteran did not respond to 
that letter, and the identified records were therefore not 
obtained by VA.  The veteran himself has not submitted those 
records, despite instructions for the RO to submit any and 
all evidence pertinent to his claim.

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim for service connection for a back disability and that a 
medical opinion regarding the etiology of that claimed 
disability has not been obtained.  However, for reasons 
explained immediately below, such an examination and medical 
opinion are not necessary.  

As stated above, the VCAA provides that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  In this case, as will be discussed in more 
detail below, the Board concludes that because the evidence 
does not show a current back disability, an examination or 
nexus opinion is not necessary to reach a decision on that 
claim.

In the absence of evidence of a current disability upon which 
a medical examiner could base a nexus opinion, any such 
opinion would not aid the Board in its decision or benefit 
the veteran.  Under the circumstances presented in this case, 
a remand for such examination and opinion would serve no 
useful purpose because such examination is not "necessary."  
The duty to assist is not invoked, even under Charles v. 
Principi, 16 Vet. App. 370 (2002), where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Under the circumstances presented in this case, a remand 
ordering a medical examination or a medical opinion with 
regard to the claim of service connection for a back 
disability would serve no useful purpose.  See Soyini, supra.  
Accordingly, the Board has determined that a medical 
examination and opinion regarding the claim of service 
connection for a back disability are not necessary in the 
instant case.

As will be discussed below, the veteran's claim of 
entitlement to a pulmonary disability is being remanded for a 
medical nexus opinion.  The Board is doing so because, unlike 
the back disability issue, there is in fact evidence of 
pulmonary symptomatology in service and, more importantly, a 
current disability which triggers the duty to obtain a nexus 
opinion under Charles.

The veteran submitted a letter from the Social Security 
Administration indicating that he is receiving Social 
Security disability benefits.  Neither the veteran nor the 
veteran's representative has indicated that those records 
provide evidence regarding the critical elements discussed 
below that are missing in the veteran's claims, that is, 
evidence indicating that his heart disease was present during 
service or is related to active service; and evidence of a 
current back disability.  Therefore, a remand to obtain 
records from the Social Security Administration is not 
necessary, as the veteran has not suggested that they are not 
pertinent to his claims, and the record does not so indicate.  
See Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not 
obligated to obtain records which are not pertinent to the 
issue on appeal].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He testified 
at a hearing held at the RO which was chaired by the 
undersigned Veterans Law Judge in April 2006, a transcript of 
the hearing is associated with the veteran's VA claims 
folder.

Accordingly, the Board will proceed to a decision on the 
merits.
	
1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss, to 
include the propriety of the reduction of the disability 
rating for service-connected bilateral hearing loss from 20 
percent disabling to zero percent (noncompensable) disabling 
effective August 1, 2003.

The veteran is seeking an increased rating for his service-
connected bilateral hearing loss disability, which is 
currently evaluated as noncompensably disabling.  Part of 
this issue involves his claim that the previously assigned 20 
percent disability rating should be restored. 

Pertinent law and regulations

Disability ratings - in general

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  38 C.F.R. § 4.13.

Specific schedular criteria 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2005).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  See 38 
C.F.R. § 4.85 (2005).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2005).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2005).

Reductions in ratings

(i.) Basis for reduction

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2005); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2005).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

(ii.) Procedure

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2005).

(iii.) Standard of review

As discussed above, in general, when there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

The Court has specified a different burden of proof with 
respect to ratings reductions claims:

Because the issue in this case is whether the RO was 
justified in reducing the veteran's 60 percent rating, 
rather than whether the veteran was entitled to 
"reinstatement" of the 30 percent rating, the Board was 
required to establish, by a preponderance of evidence 
and in compliance with 38 C.F.R. § 3.344(a), that a 
rating reduction was warranted.

See Brown v. Brown, 5 Vet. App. at 421; see also Kitchens v. 
Brown, 7 Vet. App. 320, 325 (1995).

Factual background

The Board believes that a brief factual background will aid 
in an understanding of its decision.

In an April 2002 rating decision, service connection was 
granted for bilateral hearing loss, and 20 percent disability 
rating was assigned effective February 10, 2000.  The veteran 
appealed that determination.  

An August 2002 VA audiology examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
105
100
110
88
LEFT
25
20
30
35
28

Puretone threshold averages were 88 decibels in the right ear 
and 28 decibels in the left.  Speech discrimination scores at 
that time were 50 percent in the right ear and 96 percent in 
the left.  This examination report yielded a numerical 
designation of IX in the right ear (82 to 89 average puretone 
decibel hearing loss, with between 44 and 50 percent speech 
discrimination) and a numerical designation of I for the left 
ear (0 to 41 average puretone decibel hearing loss, with 
between 92 and 100 percent speech discrimination).  [The 
Board observes that applying the tables in 38 C.F.R. § 4.85, 
a disability percentage evaluation of 0 percent, or 
noncompensable, is for assignment under Diagnostic Code 6100 
based on this examination report.]

Following the examination in August 2002, the RO issued a 
rating decision in February 2003 that proposed the reduction 
in the disability rating for the veteran's service-connected 
bilateral hearing loss.  The veteran was advised of this 
proposed reduction in a letter dated March 11, 2003; he then 
submitted a report of a March 2003 private audiology 
evaluation.  The RO issued a rating decision on May 14, 2003, 
implementing the proposed reduction, effective August 1, 
2003.  The veteran was notified of the reduction by letter 
dated May 14, 2003.

Analysis

Restoration of previously assigned 20 percent rating

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The veteran has appealed the initial disability rating 
assigned by the RO in the April 2002 rating decision.  Staged 
ratings under Fenderson are therefore for consideration.  
Indeed, staged ratings have been assigned.  Specifically, a 
20 percent disability rating was assigned for the veteran's 
service-connected bilateral hearing loss from the date of 
service connection, February 10, 2000 to August 1, 2003, and 
a noncompensable disability rating was assigned thereafter.   

Because the RO during the pendency of this appeal reduced the 
rating for bilateral hearing loss from 20 percent disabling 
to zero percent disabling effective August 1, 2003, the Board 
must first consider the propriety of that reduction.  For 
reasons expressed below, the Board concludes that the 
reduction in the assigned disability rating from 20 percent 
to zero percent was done in a procedurally correct manner, 
and that the evidence does not demonstrate that a 
continuation of the initially assigned 20 percent rating is 
appropriate.

When the disability rating was reduced effective August 1, 
2003, it had been in effect for less than five years, and the 
provisions of 38 C.F.R. § 3.344 do not apply.  Therefore, a 
single reexamination disclosing improvement in the disability 
is sufficient warrant reduction in a rating.  See 38 C.F.R. § 
3.344(c).  As noted above, a VA audiology examination was 
completed in August 2002; that was the basis for the rating 
reduction.  

The veteran was duly informed of the proposed reduction in 
the March 2003 letter described in the VCAA discussion above, 
and he was offered the opportunity to identify and/or submit 
evidence.  He did in fact submit a March 2003 audiology 
report.  

Based on this factual and procedural history, the Board 
concludes that the reduction was done in accordance with the 
procedure set forth in VA regulations, to include 38 C.F.R. 
§ 3.105(e).  The Board will now move on to a discussion of 
the substance of the veteran's claim, namely that his 
disability rating should not have been reduced.   

The report of the August 2002 VA audiological evaluation does 
not support a compensable evaluation for the veteran's 
bilateral hearing loss under any pertinent criteria.

Three private audiology examinations are also of record.  
However, none of them is adequate for VA rating purposes.  
See 38 C.F.R. § 4.85 (2005).  The reports of the February 
2000, April 2002, and March 2003 private audiology 
examinations do not contain numerical results of the 
audiometric testing.  The Board is therefore unable to 
interpret those results.  See Kelly v. Brown, 7 Vet. App. 471 
(1995); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  While 
the private reports do contain some speech recognition 
scores, it is not clear whether the speech recognition tests 
used the Maryland CNC word list.  See 38 C.F.R. § 4.85.    
Thus, the only useable evidence is the report of the August 
2002 VA examination.

In short, there is of record no evidence which would justify 
the maintenance of the initially assigned 20 percent rating 
under Diagnostic Code 6100.  Accordingly, the reduction from 
20 percent to zero percent was warranted based on the 
evidence of record.   

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence 
supports a reduction in the assigned rating for bilateral 
hearing loss from 20 percent to zero percent, effective 
August 1, 2003.
Although it appears that a noncompensable rating should have 
been assigned from the sate of service connection, the Board 
will not disturb the RO's determination that the veteran's 
bilateral hearing loss was 20 percent disabling from February 
10, 2000 to July 31, 2003.
  
Increased rating

The veteran also seeks an increase in the disability rating 
from the currently assigned zero percent rating.
  
As an initial matter, the Board has given thought as to 
whether another VA audiology examination is needed.  The 
veteran's accredited representative has argued with utmost 
skill that the veteran had a "personality conflict" with 
the VA audiologist who attempted to examine him in July 2004 
and that another audiology examination is therefore required. 

The Board notes that in June and July 2004, the RO attempted 
three times to obtain pure tone testing but that consistent, 
reliable, and valid pure tone testing could not be obtained.  
The VA audiologist who attempted to conduct an examination in 
July 2004 noted that the veteran was uncooperative.  Although 
the veteran testified that he had problems with the VA 
audiologist who tried to examine in July 2004 and compared 
his relationship with this particular audiologist to a well-
known historic feud (the Hatfields and McKoys), the record 
reflects that two other audiologists attempted to examine the 
veteran in June 2004 and that they were also unsuccessful.  
Moreover, one of the audiologists who tried to examine the 
veteran in June 2004 was able to successfully examine him in 
August 2002.  

Significantly, the veteran has not been able to explain why 
any VA audiologist, let alone more than one, should have any 
reason to get into a conflict with the veteran.  
The more logical explanation is the obvious one, that the 
veteran was deliberately failing to cooperate with the 
examiners.  

As noted above, the Court has held that VA's duty to assist 
the veteran in developing the facts and evidence pertinent to 
a veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).   

It is clear that the veteran has had ample opportunity to be 
examined by VA.  With the exception of the August 2002 
examination, he evidently failed to cooperate with the VA 
examiners.  The August 2002 VA examination is acceptable for 
rating purposes.  To the extent that the veteran has alleged 
some sore of unexplained bias on the part of multiple VA 
examiners, the Board rejects that notion as being absolutely 
unsupported by the objective evidence and inherently 
incredible.  

 In light of the above, another VA audiological examination 
is not necessary.
The veteran has been accorded ample opportunity to present 
evidence in support of his claim.  The private audiology 
reports, as explained above, are inadequate for rating 
purposes.

The Board will now move on to a discussion of the schedular 
criteria.  As explained above, the resolution of this issue 
involves determining the level of hearing acuity in each ear.  
Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss has 
been properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  Specifically, as was demonstrated in 
the factual background section above, application of 
38 C.F.R. § 4.85 to the findings of the August 2002 VA 
examination leads to the conclusion that a noncompensable 
rating should be assigned.  The August 2002 VA examination 
findings are consistent with level IX in the right ear (82 to 
89 average puretone decibel hearing loss, with between 44 and 
50 percent speech discrimination) and level I for the left 
ear (0 to 41 average puretone decibel hearing loss, with 
between 92 and 100 percent speech discrimination).  This 
translates to a noncompensable rating.  See 38 C.F.R. § 4.85 
(2005).

The Board has considered the application of 38 C.F.R. § 4.86 
(2005) [exceptional patterns of hearing impairment].  
However, the veteran's hearing loss does not meet the 
criteria under that section.  More specifically, the 
veteran's hearing tests do not show a result of 30 dB or less 
at 1000 Hz and 70dB or more at 2000 Hz, as would be required 
for application of table VIa under 38 C.F.R. § 4.86(b).  The 
veteran also does meet the criteria for 38 C.F.R § 4.86(a).  
Each of the four specified frequencies is not 55 dB or more 
in either ear.  Therefore, the rating under 38 C.F.R. § 4.85 
is the correct rating under the regulations for this veteran.  

In short, the medical evidence does not support a compensable 
evaluation for the veteran's bilateral hearing loss under any 
pertinent criteria.

The August 2002 VA audiological examination is the last 
complete examination of record.  In June and July 2004, the 
RO attempted three times to obtain pure tone testing 
performed by three different VA audiologists, but consistent, 
reliable, and valid pure tone testing could not be obtained.  
Although speech recognition testing was obtained in June and 
July 2004 and was noted to be consistent with prior VA 
testing, the audiologist who examined the veteran in July 
2004 did not provide the exact speech discrimination scores 
and, in any event, determined that in light of the veteran's 
lack of cooperation, the speech discrimination testing was 
also inconclusive, unreliable, and invalid.  Therefore, the 
Board cannot rely on any VA testing subsequent to the August 
2002 VA audiological examination.  

With regard to the reports of the private audiology 
examinations, as has been discussed above, some parts of the 
reports cannot be interpreted by the Board and there is no 
indication that speech recognition testing used the Maryland 
CNC word list.  See Kelly, supra; 38 C.F.R. § 4.85.  Thus, 
the Board cannot rely on the private audiological testing 
either.    

The Board has also considered the testimony presented by the 
veteran at his April 2006 hearing, explaining why he believes 
that his hearing loss warrants an increased evaluation.  

It is clear from the evidence of record that the veteran 
experiences hearing loss; indeed, service connection would 
not have been granted if hearing loss did not exist.  
However, the medical evidence does not show that his service-
connected bilateral hearing loss has increased to a level 
greater than that encompassed by a noncompensable rating 
under the provisions of 38 C.F.R. § 4.85 and/or § 4.86.  As 
the Court observed in the Lendenmann case, "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, 3 Vet. App. at 349.  Here, the 
application of the schedule establishes a noncompensable 
disability evaluation under Diagnostic Code 6100. 
 
Extraschedular rating 

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the March 2003 SOC 
and appears to have considered the regulation in the 
veteran's case.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for 
the increased disability ratings at issue. 

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his 
bilateral hearing loss.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
veteran testified that he is receiving Social Security 
disability benefits, but that he was receiving such benefits 
due to his heart disease.  See the April 2006 Hearing 
Transcript, pages 26-27.  His claim for a total disability 
rating (which was denied in the February 2003 rating decision 
and an appeal of which was not perfected) reflects that he 
last worked as a caster model maker in 2000.  There is no 
indication that he left this employment because of his 
bilateral hearing loss, and there is nothing in the current 
evidence of record to indicate that bilateral hearing loss 
causes unusual impairment.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 

For the reasons stated above, the Board finds that 
restoration of the previously assigned 20 percent rating for 
service-connected bilateral hearing is not warranted; and an 
that increased (compensable) disability rating for his 
service-connected bilateral hearing loss is also not 
warranted.  The claim is therefore denied.



2.  Entitlement to service connection for a heart disability.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2005).

For certain chronic disorders, to include a cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence. See 38 C.F.R. § 3.303(b) (2005).

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 9 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2005).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Analysis

As was discussed above, in order for service connection to be 
granted, three elements must be met:  (1) current disability; 
(2) in-service disease or injury; and (3) medical nexus.  The 
Board will address each element in turn.

 With respect to Hickson element (1), statements of Dr. S.S. 
reflect a diagnosis of left ventricular hypertrophy and 
hypertrophic obstructive cardiomyopathy.  A September 2005 VA 
examiner was willing to assume that the veteran has a 
hypertrophic cardiomyopathy.  Accordingly, element (1) is 
arguably satisfied.

With respect to Hickson element (2), in-service disease, 
evidence in favor of the veteran's claim is an April 2003 
statement of Dr. S.S. that the veteran's heart disease 
"could have been present when he complained of chest pains 
while in the military in 1957."  However, the Court has held 
that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  So it is with the opinion of Dr. S.S., 
which merely expresses the vague, unsupported sentiment that 
a cardiovascular disorder "could have been present" in 
service.  The Board places no weight of probative value on 
that statement.  See also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996).

The veteran's service medical records are in fact entirely 
silent as to a diagnosis of any of heart disease in service 
or, for that matter, hypertension.  The report of the 
February 1957 entrance examination reflects that the 
veteran's heart was normal and that his blood pressure was 
132/80.  A cardiovascular disease was not diagnosed when the 
veteran complained of long-standing chest pain and shortness 
of breath.  Chest X-rays taken in December 1959 were 
negative.  At the January 1960 separation examination, the 
veteran's heart was normal.  His blood pressure readings were 
110/70, sitting; 118/68, recumbent; and 120/72, standing.  
These readings do not conform to VA's regulatory definition 
of hypertension.  See 38 C.F.R. § 4.104.  

The report of the September 2005 VA examination reflects that 
the examiner opined that no connection could be drawn between 
the chest pain that occurred in service and the veteran's 
hypertrophic obstructive cardiomyopathy without relying on a 
considerable amount of speculation.  In other words, the 
examiner indicated that a positive opinion would be 
speculative [and not that any opinion would be speculative].  
This opinion appears to be congruent with the medical 
evidence of record, which does not indicate the presence of 
heart disease for four decades after service.  

The Board places greater weight on the service medical 
records and the opinion of the September 2005 VA examiner 
than on the opinion of Dr. S.S., especially since the VA 
examiner reviewed the claims file, which contained the 
veteran entire relevant medical history.

There is also no evidence of a diagnosis of a cardiovascular 
disease within the one year presumptive period after service.  
See 38 C.F.R. §§ 3.307, 3.309 (2005).  
The objective evidence of record does not establish a 
diagnosis of a cardiovascular disorder until 2001, over 40 
years after service.

In short, the Board finds that a preponderance of the 
evidence supports a conclusion that heart disease was not 
incurred in service, to include during the one year 
presumptive period after service.  Element (2) has not been 
met, and the claim fails on that basis.

With respect to element (3), medical nexus, in the absence of 
in-service incurrence of heart disease, medical nexus is an 
impossibility.  In essence, the opinion of Dr. S.S. finds a 
medical nexus, but that opinion, as discussed above, is 
premised on the supposition that heart disease "could" have 
been present in service, and is thus not probative.

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disability and his 
military service, his statements and testimony are not 
probative of a nexus between the heart disease and military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, the preponderance of competent medical evidence 
does not link the veteran's current heart disease to his 
military service.  Hickson element (3) has also not been 
satisfied.

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for heart disease.   
The benefit sought on appeal is accordingly denied.

3.  Entitlement to service connection for a back disability.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.  

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

Analysis

With respect to Hickson element (1), current disability, the 
preponderance of the competent medical evidence does not show 
that a back disability in fact currently exists.  

Specifically, the post-service medical evidence show no 
complaints, findings, or diagnosis of a back disability.  The 
veteran has submitted statements from his private primary 
care physician in which that doctor noted the presence of 
various other disabilities but did not indicate that the 
veteran had a current back disability.  

In July 2001, the veteran was afforded the opportunity to 
identify or submit evidence showing that he has a current 
back disability, but he did not identify or submit any such 
evidence.   See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  As was 
noted in the VCAA discussion, above, the duty to assist is 
not a one-way street.  See Wood, supra.  

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of a back 
disability, it is now well established that an opinion of a 
person without medical training or experience on medical 
matters such as diagnosis and etiology is entitled to no 
weight of probative value.  See Espiritu, supra; see also 38 
C.F.R. § 3.159 (a)(1).  

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the absence of competent medical diagnosis of a back 
disability, service connection may not be granted.  Hickson 
element (1) has not been met, and the veteran's claim fails 
on that basis alone.

ORDER

Entitlement to restoration of a 20 percent disability rating 
for bilateral hearing loss is denied.

Entitlement to an increased (compensable) disability rating 
for the veteran's service-connected bilateral hearing loss is 
denied.

Service connection for heart disease is denied.

Service connection for a back disability is denied.


REMAND

4.  Entitlement to service connection for a respiratory 
disorder, claimed as emphysema and diagnosed as chronic 
obstructive pulmonary disease.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further evidentiary development.

Reason for remand

The Court has held that, in situations in which there is 
competent evidence of a current disability and either 
(1) evidence indicating an association between the claimant's 
disability and his active service or (2) a service-connected 
disability, it is necessary to obtain a medical opinion as to 
whether there is a nexus between the claimed disability and 
his active service and/or the service-connected disability.  
See Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, there are of record service medical records 
indicating complaints of chest pain and shortness of breath.  
There is recent medical evidence showing a pulmonary 
disability.  Under such circumstances, a medical nexus 
opinion is necessary.

Accordingly, this issue is REMANDED for the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must arrange for review of the 
file by an appropriately qualified 
physician.  The reviewer should provide 
an opinion as to whether the veteran's 
current pulmonary disability is as least 
as likely as not related to the veteran's 
active service, including his complaints 
of long-standing chest pain and shortness 
of breath.  If the reviewer deems it to 
be necessary, the veteran should undergo 
physical examination and/or diagnostic 
testing to determine the existence and 
nature of any current pulmonary 
disability.  The reviewing physician 
should provide an explanation for the 
opinion.  The reviewing physician's 
opinion should be associated with the 
veteran's VA claims folder.

2.  Thereafter, VBA must readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


